DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (US Pub. 2016/0293676).
Komatsu discloses [Re claim 12] a display device, comprising: a first light emitting region 2G (center opening 2G region; see fig. 1) and a second light emitting region 2B (right opening 2B region; see fig. 1); a first anode electrode 3 (page 5, paragraph 56) in the first light emitting region 2G (see fig. 1); a second anode electrode 3 (page 5, paragraph 56) in the second light emitting region 2B (see fig. 1); a first layer 
Komatsu discloses [Re claim 13] a display device, comprising: a first light emitting region 2G (center opening 2G region; see fig. 1) and a second light emitting region 2B (right opening 2B region; see fig. 1); a first anode electrode 3 (page 5, paragraph 56) in the first light emitting region 2G (see fig. 1); a second anode electrode 3 (page 5, paragraph 56) in the second light emitting region 2B (see fig. 1); a first layer (4-10) in the first light emitting region 2G (see fig. 1), the first layer (4-10) including a first light emitting layer 6G (page 5, paragraph 57) on the first anode electrode 3 and a second light emitting layer 9 (page 5, paragraph 58) on the first light emitting layer 6G (see fig. 1); 47SD-T 19063 -CA1-KNBa second layer (4-10) in the second light emitting region 2B (see fig. 1), the second layer (4-10) including a third light emitting layer 6B (page 5, paragraph 57) on the second anode electrode 3 (see fig. 1); a cathode electrode 11 (page 5, paragraph 58) on the first layer (4-10) and the second layer (4-10) (see fig. 1); a first wavelength .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-5, 7-9, 11-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 8-10, 12-15 and 22 of U.S. Patent No. 10,916,722 (hereinafter “Pat-722”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-722 discloses all the claimed limitations with some different elements’ names.  See nonstatutory double patenting rejections below.
Pat-722 discloses [Re claim 1] a display device, comprising: a first light emitting region and a second light emitting region (see claim 1); a first anode electrode (a first pixel electrode) in the first light emitting region (see claim 1); a second anode electrode (a second pixel electrode) in the second light emitting region (see claim 1); a first layer (a first organic layer) in the first light emitting region (see claim 1), the first layer including a first light emitting layer on the first anode electrode and a second light emitting layer on the first light emitting layer (see claim 1); a second layer (a second organic layer) in the second light emitting region (see claim 1), the second layer including a third light emitting layer on the second anode electrode (see claim 1); a cathode electrode (a common electrode) on the first layer and the second layer (see claim 1); a first wavelength conversion pattern on the cathode electrode, overlapping the first layer (see claim 1), and wavelength-converting light of a first color into light of a second color, different from the first color (see claim 1); and a light transmitting pattern 
Pat-722 discloses [Re claim 2] wherein: light of the first color has a peak wavelength in a range of 440 nm to 470 nm (see claim 2), light of the second color has a peak wavelength in a range of 510 nm to 550 nm (see claim 2), and light of the third color has a peak wavelength in a range of 610 nm to 670 nm (see claim 2).
Pat-722 discloses [Re claim 3] wherein: the first layer further includes a fourth light emitting layer between the second light emitting layer and the cathode electrode (see claim 3), any one of the first light emitting layer, the second light emitting layer, and the fourth light emitting layer emits light of the second color (see claim 3), and other two of the first light emitting layer, the second light emitting layer, and the fourth light emitting layer emit light of the first color (see claim 3).
Pat-722 discloses [Re claim 4] further comprising: a first color filter on the first wavelength conversion pattern, overlapping the first layer, transmitting light of the second color and blocking light of the first color (see claim 5).
Pat-722 discloses [Re claim 5] further comprising: a second color filter on the light transmitting pattern, overlapping the second layer, transmitting the light of the first color, and blocking light of the second color and light of the third color (see claim 6).
Pat-722 discloses [Re claim 7] further comprising: 46SD-T 19063 -CA1-KNBa first refractive layer (a first low refractive index layer) between the first wavelength conversion pattern and the first color filter (see claim 8), the first refractive layer having a lower refractive index than the first wavelength conversion pattern (see claim 8).
Pat-722 discloses [Re claim 8] further comprising: a second refractive layer (a second low refractive index layer) between the first wavelength conversion pattern and the cathode electrode (see claim 9), the second refractive layer having a lower refractive index than the first wavelength conversion pattern (see claim 9).
Pat-722 discloses [Re claim 9] wherein the light transmitting pattern includes: a base resin, and scatterers in the base resin (see claim 10).
Pat-722 discloses [Re claim 11] further comprising: an insulation layer on the cathode electrode (see claim 12); a substrate on the insulation layer (see claim 12); and a filler between the insulation layer and the substrate (see claim 12).
Pat-722 discloses [Re claim 12] a display device, comprising: a first light emitting region and a second light emitting region (see claim 13); a first anode electrode (a first pixel electrode) in the first light emitting region (see claim 13); a second anode electrode (a second pixel electrode) in the second light emitting region (see claim 13); a first layer 
Pat-722 discloses [Re claim 13] a display device, comprising: a first light emitting region and a second light emitting region (see claim 14); a first anode electrode (a first pixel electrode) in the first light emitting region (see claim 14); a second anode electrode (a second pixel electrode) in the second light emitting region (see claim 14); a first layer 
Pat-722 discloses [Re claim 14] further comprising: a partition wall between the first wavelength conversion pattern and the light transmitting pattern (see claim 15), wherein a side surface (sidewalls) of the partition wall contacts the first wavelength conversion pattern (see claim 15).
Pat-722 discloses [Re claim 20] a display device, comprising: a light emitting region (see claim 22); an anode electrode (a pixel electrode) in the light emitting region .

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 recites a portion of the first color filter and a portion of the second color filter are disposed in a non-light emitting region, and wherein the non-light emitting region is disposed between the first light emitting region and the second light emitting region.  
Claim 10 recites the light transmitting pattern further includes a colorant which is configured to transmit light of the first color and block light of the second color and light of the third color.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 15 recites the display device further comprises a refractive layer between the wavelength conversion pattern and the blue light blocking filter, and a refractive index of the refractive layer is lower than a refractive index of the wavelength conversion pattern.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 10, 2022